Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-18, and 20-22 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/13/2021 and 9/30/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 9/23/2021, with respect to the rejections of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Iwata et al. (US 2015/0171372), of record, and Lin et al. (US 2014/0339606).
Applicant’s arguments, see page 8 of the remarks, filed 9/23/2021, with respect to newly added claims 20-22 have been fully considered, but are not persuasive.
The applicant argues that Iwata reflects light from the green to the infrared in order to amplify the light and thus it would not be obvious to add a near-infrared cut layer that absorbs near-infrared light.

However, it would be obvious to use the color filter structure of Iwata in an optical sensor such as the CMOS optical sensor of Lin et al. (US 2014/0339606).
Additionally, since optical sensors such as CMOS sensors are known to be sensitive to infrared light, it would then be obvious to add a near-infrared cut filter such as that taught by Kasai et al. (already of record) to the CMOS optical sensor in order to increase the detection of visible light.
Therefore, newly added claims 20-22 have been rejected below in view of Iwata, Lin, and Kasai.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2015/0171372) of record (hereafter Iwata), in view of Lin et al. (US 2014/0339606) (hereafter Lin).
Regarding claim 1, Iwata discloses a structure comprising: a support; a first optical filter layer provided on the support; a light scattering layer provided on a light path of the first optical filter layer; and a second optical filter layer provided on a region on the support different from a region where the first optical filter layer is provided (see at least Figs. 18A-18E 

    PNG
    media_image1.png
    310
    681
    media_image1.png
    Greyscale
Iwata does not specifically disclose that the structure is part of an optical sensor.
However, Lin teaches an optical sensor comprising a structure comprising a support (see at least Fig. 1A and paragraphs [0002] and [0028], where passivation layer 106 can be the support and the image sensor can be a CMOS image sensor), a first optical filter layer provided on the support and a second optical filter layer provided on a region on the support different from a region where the first optical filter layer is provided (see at least Fig. 1A and paragraph [0029], where color filters 110 are the first and second optical filter layers).

The examiner notes that the preamble “an optical sensor comprising a structure” is considered an intended use of the claimed structure and is therefore given limited patentable weight. The structure is a color filter in the display of Iwata and could be used by one of ordinary skill in the art as a color filter for an optical sensor, such as in the CMOS optical sensor of Lin.

Regarding claim 2, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses that each of the first optical filter layer and the second optical filter layer independently includes at least one selected from a colored layer, a transparent layer, an ultraviolet cutting layer, a near-infrared cutting layer, or a near-infrared transmission layer (see at least Fig. 18E and paragraph [0266], where the first and second optical filter layers are colored layers).

Regarding claim 3, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses that the second optical filter layer includes at least one selected from a colored layer or a near-infrared transmission layer (see at least Fig. 18E and paragraph [0266], where the second optical filter layer comprises color filters 1209R and/or 1209G, thus a colored layer).

Regarding claim 4, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses that the first optical filter layer includes at least one selected from a colored layer, a transparent layer, or a near-infrared cutting layer, and the second optical filter layer includes at least one selected from a colored layer or a near-infrared transmission layer (see at least Fig. 18E and paragraph [0266], where the first and second optical filter layers are colored layers).

Regarding claim 5, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses a band pass filter that reflects light in the green area to the infrared area (see at least Fig. 19 and paragraph [0279], where 1315 is the band pass filter) and that the second optical filter layer includes a colored layer (see at least Fig. 18E and paragraph [0266]).
Iwata as modified by Lin does not specifically disclose that the first optical filter layer includes a near-infrared cutting layer.
However, the band pass filter acts as a near-infrared cutting layer since it reflects infrared light and the band pass filter can be considered part of the first optical filter layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwata as modified by Lin so that the first optical filter layer includes a near-infrared cutting layer for the purpose of improving light extraction efficiency (see at least paragraph [0190]).

Regarding claim 6, Iwata as modified by Lin discloses all of the limitations of claim 2.


Regarding claim 7, Iwata as modified by Lin discloses all of the limitations of claim 1.

    PNG
    media_image2.png
    530
    743
    media_image2.png
    Greyscale
Iwata also discloses that the light scattering layer is provided on a light incident side of the first optical filter layer (see at least Fig. 19 and paragraph [0277], where light scattering layer 1223 is on the backlight 1312 side of the first optical filter layer 1209B). Figure 19 is annotated below.

Regarding claims 8 and 9, Iwata as modified by Lin discloses all of the limitations of claim 1.

Iwata as modified by Lin does not specifically disclose that the light scattering layer has a value of L* of 35 to 100, a value of a* of -20 to 20, and a value of b* of -40 to 30 or that the light scattering layer has a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in an L*a*b* color system of CIE 1976.
However, it would have been obvious to one of ordinary skill in the art that a blue light scattering layer comprising white pigment and a transparent resin would have a L*a*b* color similar to the claimed ranges.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the light scattering layer having a value of L* of 35 to 100, a value of a* of -20 to 20, and a value of b* of -40 to 30 or that the light scattering layer having a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in an L*a*b* color system of CIE 1976 include providing the desired color for the blue light scattering layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwata as modified by Lin so that the light scattering layer has a value of L* of 35 to 100, a value of a* of -20 to 20, and a value of b* of -40 to 30 or that the light scattering layer has a value of L* of 35 to 100, a value 

Regarding claim 11, Iwata as modified by Lin discloses all of the limitations of claim 10.
Iwata also discloses that the light scattering particles preferably have a particle diameter from about 100 nm to 500 nm (see at least paragraph [0153]).
Iwata as modified by Lin does not specifically disclose that the white pigment is particles that have an average primary particle diameter of 50 to 150 nm.
However, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwata as modified by Lin so that the white pigment is particles that have an average primary particle diameter of 50 to 150 nm for the purpose of effectively scattering blue light (see at least paragraph [0153]).

Regarding claim 12, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses that the white pigment is titanium oxide (see at least paragraph [0272], where the blue light scattering layer 1223 includes titanium oxide particles).

Regarding claim 13, Iwata as modified by Lin discloses all of the limitations of claim 1.

Iwata as modified by Lin does not specifically disclose that the light scattering layer has 30% to 60% by mass of particles having an average primary particle diameter of 50 to 150 nm with respect to a total solid content of the light scattering layer.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the light scattering layer has 30% to 60% by mass of particles with respect to a total solid content of the light scattering layer include optimizing the amount of scattering performed by the scattering layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwata as modified by Lin so that the light scattering layer has 30% to 60% by mass of particles with respect to a total solid content of the light scattering layer for the purpose of optimizing the amount of scattering performed by the scattering layer.	
	Iwata as modified by Lin does not specifically disclose that the white pigment is particles that have an average primary particle diameter of 50 to 150 nm.
However, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwata as modified by Lin so that the white pigment is particles that have an average primary particle diameter of 50 to 150 nm for the purpose of effectively scattering blue light (see at least paragraph [0153]).

Regarding claim 18, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses that the first optical filter layer and the second optical filter layer are two-dimensionally arranged on the support (see at least Figs. 13A-16 and 19, where the color filters 1209R, 1209G, and 1209B are understood to be pixels in a larger display such as that of a phone or computer display, which comprise two dimensional arrangements of pixels).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2015/0171372) of record (hereafter Iwata), in view of Lin et al. (US 2014/0339606) (hereafter Lin) as applied to claim 1 above, and further in view of Kasai et al. (US 2019/0101672) of record (hereafter Kasai).
Regarding claims 14-17, Iwata as modified by Lin discloses all of the limitations of claim 1.
Iwata also discloses a band pass filter that reflects light in the green area to the infrared area (see at least Fig. 19 and paragraph [0279], where 1315 is the band pass filter) and is on the light path of the first optical filter layer (see at least Fig. 19).

Iwata as modified by Lin does not specifically disclose that the optical sensor further comprises a near-infrared cutting layer that cuts at least a part of light in a wavelength range of 800 to 1,500 nm on the light path of the first optical filter layer, that the near-infrared cutting layer includes a compound having a maximum absorption wavelength in a wavelength range of 800 to 1,500 nm, and that the near-infrared cutting layer contains a pyrrolopyrrole compound.
However, Kasai teaches a CMOS image sensor with an optical filter that is a near-infrared cutting filter that cuts at least a part of light in a wavelength range of 800 to 1,500 nm (see at least Figs. 4 and 5 and paragraphs [0002], [0009]-[0011], where a CMOS image sensor has an optical filter that cuts near-infrared light at least in part of a wavelength range of 800 to 1,500 nm), the near-infrared cutting layer includes a pyrrolopyrrole compound having a maximum absorption wavelength in a wavelength range of 800 to 1,500 nm (see at least paragraph [0047], where a pyrrolopyrrole-based compound can be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor of Iwata as modified by Lin to include the teachings of Kasai so that the optical sensor further comprises a near-infrared cutting layer that cuts at least a part of light in a wavelength range of 800 to 1,500 nm on the light path of the first optical filter layer, wherein the near-infrared cutting layer includes a compound having a maximum absorption wavelength in a wavelength range of 800 to 1,500 nm, and wherein the near-infrared cutting layer contains a pyrrolopyrrole compound for the .

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2015/0171372) of record (hereafter Iwata), in view of Lin et al. (US 2014/0339606) (hereafter Lin) and Kasai et al. (US 2019/0101672) of record (hereafter Kasai).
Regarding claims 20-22, Iwata discloses a structure comprising: a support; a first optical filter layer provided on the support; a light scattering layer provided on a light path of the first optical filter layer; a second optical filter layer provided on a region on the support different from a region where the first optical filter layer is provided (see at least Figs. 18A-18E and paragraphs [0262]-[0267], where 1201 is the support, blue color filter 1209B is the first optical filter layer, blue light scattering layer 1223 is the light scattering layer, color filters 1209R and/or 1209G are the second optical filter layer); wherein the light scattering layer is provided on a light incident side of the first optical filter layer (see at least Fig. 19, where backlight 1312 provides display light that is incident on the light scattering layer 1223 before reaching the first optical filter layer 1209B), and the light scattering layer is not provided on a light path of the second optical filter layer (see at least Figs. 18A-18E, where layer 1223 is not provided on a light path of color filters 1209R or 1209G).
Iwata also discloses a band pass filter that reflects light in the green area to the infrared area (see at least Fig. 19 and paragraph [0279], where 1315 is the band pass filter) and is on the light path of the first optical filter layer (see at least Fig. 19).

However, Lin teaches a CMOS optical sensor comprising a structure comprising a support (see at least Fig. 1A and paragraphs [0002] and [0028], where passivation layer 106 can be the support and the image sensor can be a CMOS image sensor), a first optical filter layer provided on the support and a second optical filter layer provided on a region on the support different from a region where the first optical filter layer is provided (see at least Fig. 1A and paragraph [0029], where color filters 110 are the first and second optical filter layers).
Further, in regards to the limitation that “the light scattering layer is provided on a light incident side of the first optical filter layer”, it would have been obvious to one of ordinary skill in the art to flip the structure of Iwata when using it for an optical sensor, since the incident light will now be coming from the outside of the device as opposed to from the backlight of the display. In Iwata the colored light is desired to be produced in an outward direction, while in an optical sensor, such as in Lin, the colored light is desired to be produced in an inward direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwata to include the teachings of Lin so that the structure is part of a CMOS optical sensor for the purpose of using the structure as a color filter in an optical sensor as opposed to a display.

However, Kasai teaches a CMOS image sensor with an optical filter that is a near-infrared cutting filter that cuts at least a part of light in a wavelength range of 800 to 1,500 nm (see at least Figs. 4 and 5 and paragraphs [0002], [0009]-[0011], where a CMOS image sensor has an optical filter that cuts near-infrared light at least in part of a wavelength range of 800 to 1,500 nm), the near-infrared cutting layer includes a pyrrolopyrrole compound having a maximum absorption wavelength in a wavelength range of 800 to 1,500 nm (see at least paragraph [0047], where a pyrrolopyrrole-based compound can be used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Iwata as modified by Lin to include the teachings of Kasai so that the structure comprises a near-infrared cutting layer that cuts at least a part of light in a wavelength range of 800 to 1,500 nm on the light path of the first optical filter layer, wherein the near-infrared cutting layer includes a compound having a maximum absorption wavelength in a wavelength range of 800 to 1,500 nm for the purpose of blocking near-infrared light from reaching the CMOS image sensor, since CMOS image sensors are sensitive to infrared light, in order to make correction of visibility so that a natural color might be obtained (see at least paragraph [0002] of Kasai).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872